Citation Nr: 0323650	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01--1 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from February 1944 to May 
1946, from April 1947 to April 1950, from April 1950 to 
December 1960, and from January 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of October 2000 
which denied service connection for a heart disorder.  
Beginning in April 2002, the Board developed additional 
evidence.  However, the regulation authorizing the Board to 
develop evidence was invalidated by a court decision in May 
2003, and the case was remanded to the RO for consideration 
of the claim in light of the additional evidence in June 
2003.  


FINDING OF FACT

The veteran has a current heart disability which began during 
his active duty.


CONCLUSION OF LAW

A heart disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran had active service from February 1944 to May 
1946, from April 1947 to April 1950, from April 1950 to 
December 1960, and from January 1961 to February 1965.  He 
retired based on over 20 years of active duty.

Service medical records during the veteran's first period of 
service did not disclose any heart abnormalities.  However, 
his entrance examination for his second period of service, in 
April 1947, disclosed his cardiovascular system to be 
irregular, with the irregularity unaffected by exercise, and 
with a normal electrocardiogram.  His irregularity was 
considered to be non-disqualifying.  During the succeeding 
years, entrance and separation examinations were normal.  The 
veteran was seen on several occasions during service for 
complaints of chest pain, without abnormal findings.  An 
electrocardiogram in November 1963 was noted to be within 
normal limits.  The retirement examination in September 1964 
noted a history of chest pain in 1957 with occasional 
recurrence, with all studies negative.  The heart was normal 
on clinical evaluation.  In October 1964, he complained of 
chest pain over the heart area, and examination was negative.  
He was seen for the same complaint later that month.  The 
heart was normal on clinical evaluation at a November 1964 
general medical examinatoin.  An electrocardiogram in 
November 1964 revealed a right bundle branch block.  

Subsequent to service, records show the veteran's treatment 
at a military facility as a military retiree.  In December 
1973, he complained of chest pain.  In December 1974, it was 
noted that he had a known murmur since 1946.  In February 
1977, an electrocardiogram was described as within normal 
limits with a delayed right ventricular apex.  In July 1981, 
it was noted that an electrocardiogram suggested an 
abnormality.  In January 1988, the veteran was hospitalized 
in a military hospital for evaluation of atrial fibrillation.  
Examination showed an irregular regular rhythm with rates 
from 120 to 140.  An electrocardiogram disclosed findings 
consistent with incomplete right bundle branch block and left 
anterior hemiblock. An echocardiogram disclosed an enlarged 
left atrium.  An occasional sinus pause with no ventricular 
activity for 2-4 seconds was noted, with the veteran being 
completely asymptomatic during these episodes.  The diagnosis 
was new onset atrial fibrillation with echocardiographic 
evidence of left atrial dilatation without evidence of mitral 
valve disease which most likely represents atherosclerotic 
disease.  

Later in January 1988, he was seen at a VA facility, where 
evaluation resulted in assessment of asymptomatic sinus 
bradycardia in an athletically conditioned heart, and single 
episode of paroxysmal atrial fibrillation.  

B. J. Olafsson, M.D., wrote, in April 1988, summarizing his 
evaluation of the veteran.  He concluded that the veteran 
probably had idiopathic, lone, atrial fibrillation, with no 
underlying valvular disease, and no ischemic disease.  

Records show the veteran continued to be treated at military 
facilities in and after 1988, with outside consultations 
obtained on occasion.  An evaluation in October 1988 resulted 
in an impression of probable sick sinus syndrome manifested 
by marked sinus bradycardia with occasional atrial 
fibrillation.  

In January 1989, he was evaluated by N. E. Wooten, M.D., who 
noted that since his January 1988 hospitalization the veteran 
had noted intermittent episodes of irregular heart beat, 
accompanied by a choking sensation.  Evaluation on this 
occasion showed an abnormal heart rate response to exercise, 
and was borderline for myocardial ischemia.  

In July 1989,  history of an abnormal heart rate since 
childhood was noted.  

In August 1989, the veteran was hospitalized for insertion of 
a pacemaker, after a Holter monitor had disclosed severe 
bradyarrhythmias.  He was again hospitalized in May 1991, for 
evaluation of exertional chest pain.  A history of sick sinus 
syndrome, as well as chronic atrial fibrillation, initially 
diagnosed in January 1988, was noted.  He was thought to have 
probable atherosclerotic coronary artery disease.  He 
underwent single vessel coronary artery bypass.  

Records from G. Booth, M.D., dated from 1996 to 2000, show 
continued follow-up for heart disease.  

In June 2000, a VA examination was conducted.  It was noted 
to be likely that the atrial fibrillation was not marked 
until after he got out of service.  His current atrial 
fibrillation was likely multifactorial but may be related to 
coronary vascular disease.  It was unclear whether this was 
associated with military service.  A family history of 
coronary disease was noted.  The diagnoses were coronary 
artery disease, sick sinus syndrome, and status post 
pacemaker placement.  The doctor said it was unclear that 
military activity aggravated the disease and it was not clear 
that he had it while in the military.  

On a VA examination in October 2002, the examiner felt that 
it was unlikely that the veteran's atrial fibrillation was 
related to his coronary artery bypass and sick sinus 
syndrome, requiring a pacemaker.  

In May 2003, the VA examiner provided an addendum to his 
October 2002 opinion.  The doctor noted that the veteran 
developed atrial fibrillation in 1988 long after his 
separation, and ischemic heart disease requiring bypass 
surgery in 1991.  The doctor then said, "Therefore, it is as 
least likely as not that the veteran's heart disability is 
related to his military service."  He also noted that the 
claims file showed his current disorder did not pre-exist 
service, and was not aggravated by service.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including heart disease, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his heart disease is attributable 
to service.  The evidence shows he had over 20 years of 
active duty and is a military retiree.  During service, there 
were a number of normal heart finding, but there were also 
isolated findings of a heart abnormality, including notation 
of a heart irregularity 1957 and a finding of a right bundle 
branch block in 1964.  The veteran retired from service in 
1965.  Heart findings for years after service were often 
normal, although on occasion there were isolated abnormal 
findings.  Over the years since 1988, he has been diagnosed 
with various chronic heart problems, including an irregular 
heartbeat and coronary artery disease (for which he had 
bypass surgery), and there have been findings of the right 
bundle branch block which he also had in service.    

The medical opinions on VA examinations in this case are a 
bit confusing, despite efforts to obtain clarification.  In a 
2003 report, the VA doctor said that it was at least likely 
as not that the veteran's heart disease was related to 
service.  The Board notes that such a statement would seem to 
support service connection, although other parts of the 
doctor's opinion suggest he meant to state the opposite.  

In sum, there are some isolated abnormal heart findings in 
service, as well as the same and other heart abnormalities in 
the years after service, and there is an equivocal VA medical 
opinion on whether there is a nexus between service and the 
current heart disorder.  The Board finds that the evidence is 
in equipoise on whether the veteran has a current heart 
disorder of service onset.  With application of the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds 
that the veteran's current heart disability began during his 
active duty.  The condition was incurred in service, 
warranting service connection.


ORDER

Service connection for a heart disability is granted. 



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

